Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is the initial Office action on the 15/757638 application filed on 3/8/21.
Claims 1-2, 6-8, 10, 12-18 are pending and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 15, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by ZOU (US 2003/0008286).
With respect to claims 1-2, 15, 18, ZOU discloses a miniaturized multi chamber thermal cycler comprising a chip (substrate) that is compatible with a chemical reaction having chambers (substrate surface configured with a plurality of reaction sites configured to contain biological sample) (0025, 0030); with a substrate such as a PCB board (sample block) having temperature 
With respect to claim 6, 8 ZOU discloses the temperature balancing blocks and the chambers of the chip have profiles that are tailored to facilitate rapid alignment between them and they have substantially the same cross sectional shape of rectangles and are dimensions substantially equal (Fig 4, 0025). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZOU (US 2003/0008286).
With respect to claim 7, ZOU discloses the temperature balancing blocks and the chambers of the chip have profiles that are tailored to facilitate rapid alignment between them and they have substantially the same cross sectional shape (Fig 4, 0025) and that reaction chambers may be circular from a top view (Fig 1) but does not disclose they are both substantially circular. However, it would have been a matter of design choice to shape them as circular, because a person of ordinary skill in the art would have found the shape obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.). 2144.04

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZOU (US 2003/0008286) as recited above, and further in view of BORDENKIRCHER (US 2003/0008383).
With respect to claims 10, ZOU discloses the device comprising pedestals with top having pedestal surfaces as outlined in the above rejections, but does not explicitly disclose a thermal isolating feature comprising a ring fitted in a radius around the pedestal that is thermally insulating. However, BORDENKIRCHER discloses a PCR sample handling device comprising a micro card with protruding chambers (pedestals) that hold samples (reaction sites) (Fig 5B, 0053) in which there is a silicone rubber (thermally insulating) compression pad with holes aligned to surround the chambers when positioned over the micro card in use (ring fitted in a radius around the pedestal surface) (0056-57, Fig 6A). It would have been obvious to one of ordinary skill in the art to modify the device of ZOU to include the silicone rubber compression . 

Claims 12-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZOU (US 2003/0008286) as recited above, and further in view of NG (US 2015/0217292).
With respect to claims 12-14, ZOU discloses a substrate heat sink (cooling block) made out of conductive materials and located proximate the reaction sites that remains around room temperature for quick cooling through conduction (passively cooled) (0024, Fig 3, 4) but does not explicitly disclose multiple cooling blocks. However, NG discloses an apparatus for a segmented thermal cycler comprising a reaction vessel receiving element (sample block) with reaction sites for receiving reaction vessels (substrate with reaction sites) (Figs 2-4, 0028) comprising a plurality of thermoelectric cooler (TEC) segments disposed to correspond to each of the reaction vessel receiving elements, that can be actuated independently (cooling blocks are actively cooled) (0007, 0024). It would have been obvious to one of ordinary skill in the art to modify the device of ZOU to include the plurality of cooling blocks and be actively cooled as taught by NG because it allows for the reaction vessel receiving elements to have their temperature set completely independently of each other and not influenced by each other, such that it is possible to run quite different temperature cycles on the individual reaction vessel receiving elements simultaneously (0033)
With respect to claim 16, 17, ZOU discloses the device as claimed including the thermal isolation feature comprising slots provided in the substrate but does not explicitly disclose the shape of the slots as rectangular or curved. However, NG discloses an apparatus for a segmented thermal cycler comprising a reaction vessel receiving element (substrate with reaction sites) in which there are curved openings (slots) between the reaction vessel sites that . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-8, 10, 12-18 have been considered but are moot because the new ground of rejection does not rely on the CHU reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/William H. Beisner/Primary Examiner, Art Unit 1799